Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This is in response to communication filed on 6/06/22 in which claims 1-20 are pending.

Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,356387. Although the claims at issue are not identical, they are not patentably distinct from each other because they both claim the same methods and systems for accessing one or more data objects including a data set.

U.S. Patent No. 11,356387
U.S. Application No. 17/833305
1. A method comprising: accessing, by one or more processors, one or more data objects including a data set that has been collected over a given span of time, the data set representing a plurality of parameters corresponding to resource utilization of a given server; computing first and second statistical measures based on the plurality of parameters; obtaining current resource utilization corresponding to at least a subset of the plurality of parameters; determining a first condition in which values of the current resource utilization exceed a first threshold associated with the first statistical measure; determining a second condition in which values of the data set corresponding to a time period associated with the current resource utilization exceed a second threshold associated with the second statistical measure, the determining the second condition comprising: 






retrieving, from the data set, a first plurality of historical data points associated with a first parameter for the time period associated with the current resource utilization; computing a first plurality of differences between each of the first plurality of historical data points and a median of the first plurality of historical data points; and comparing the first plurality of differences to a first median absolute deviation value associated with the first parameter;

 and triggering an anomaly detection operation in response to determining the first and second conditions.
1. A method comprising :accessing, by one or more processors, one or more data objects including a data set that has been collected over a given span of time, the data set representing a plurality of parameters corresponding to resource utilization of a given server; computing first and second statistical measures based on the plurality of parameters; obtaining current resource utilization corresponding to at least a subset of the plurality of parameters; determining a first condition in which values of the current resource utilization exceed a first threshold associated with the first statistical measure; determining a second condition in which values of the data set corresponding to a time period associated with the current resource utilization exceed a second threshold associated with the second statistical measure; triggering an anomaly detection operation in response to determining the first and second conditions; and in response to the anomaly detection operation being triggered, changing resources allocated to the given server.

10. The method of claim 1, further comprising determining the second condition by: retrieving, from the data set, a first plurality of historical data points associated with the first parameter for the time period associated with the current resource utilization;  computing a first plurality of differences between each of the first plurality of historical data points and a median of the first plurality of historical data points; and comparing the first plurality of differences to a first median absolute deviation value associated with the first parameter.


	It would have been obvious with ordinary skill in the art to incorporate the subject matter of dependent claim 10 into the independent claim 1 in order to obtain the claimed subject matter of the US. Patent 11356387.

Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 1, 4, 6-9, 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Publication No. 2011/0276840 to Fresson et al.

1. 	As per claim 1, Fresson et al teaches a method comprising :accessing, by one or more processors (See paragraph [0058]), one or more data objects including a data set that has been collected over a given span of time (See paragraph [002], These thresholds are typically determined by observing the use of the system for a period of time), the data set representing a plurality of parameters corresponding to resource utilization of a given server (See paragraph [0035]); computing first and second statistical measures based on the plurality of parameters  (See paragraph [0035]); obtaining current resource utilization corresponding to at least a subset of the plurality of parameters (See paragraph [0048]); determining a first condition in which values of the current resource utilization exceed a first threshold associated with the first statistical measure (See paragraph [0022 and 0033]); determining a second condition in which values of the data set corresponding to a time period associated with the current resource utilization exceed a second threshold associated with the second statistical measure (See paragraph [0022 and 0033]); triggering an anomaly detection operation in response to determining the first and second conditions (See paragraph [0041]); and in response to the anomaly detection operation being triggered, changing resources allocated to the given server (See paragraph [0041], The system sets the trigger to a value which has a slightly higher probability of occurring than the operator alert).

4. 	As per claim 4, Fresson et al teaches the claimed invention as described above.  Furthermore, Fresson et al teaches wherein the first statistical measure comprises one or more quantiles of each of the plurality of parameters across the given span of time (See paragraph [0002, 0035 and 0041-0043]).

6. 	As per claim 6, Fresson et al teaches the claimed invention as described above.  Furthermore, Fresson et al teaches wherein the second statistical measure comprises one or more of one, two or three standard deviations of each of the plurality of parameters across the given span of time (See paragraph [0002, 0047-0047 and 0059]).

7. 	As per claim 7, Fresson et al teaches the claimed invention as described above.  Furthermore, Fresson et al teaches wherein obtaining the current resource utilization comprises obtaining: obtaining a first set of values corresponding to the first parameter of the plurality of parameters (See paragraph [0033 and 0035]); obtaining a second set of values corresponding to a second parameter of the plurality of parameters (See paragraph [0033 and 0035]); and obtaining a third set of values corresponding to a third parameter of the plurality of parameters (See paragraph [0033 and 0058]).

8. 	As per claim 8, Fresson et al teaches the claimed invention as described above.  Furthermore, Fresson et al teaches determining the first condition by: determining that at least two of the first, second and third sets of values exceed respective standard deviations associated with the first statistical measure (See paragraph [0033 and 0058]).

9. 	As per claim 9, Fresson et al teaches the claimed invention as described above.  Furthermore, Fresson et al teaches determining that the at least two of the first, second and third sets of values exceed respective upper or lower bounds set by the respective standard deviations (See paragraph [0002 and 0035]).

18. 	As per claim 18, Fresson et al teaches the claimed invention as described above.  Furthermore, Fresson et al teaches wherein the anomaly detection operation comprises transmitting a notification to an operator that identifies the given server on which the anomaly has been detected (See paragraph [0050]).

19. 	As per claim 19, Fresson et al teaches a system comprising: one or more processors coupled to a memory comprising non-transitory computer instructions that, when executed by the one or more processors, perform operations comprising: accessing one or more data objects including a data set that has been collected over a given span of time, the data set representing a plurality of parameters corresponding to resource utilization of a given server (See paragraph [0002], These thresholds are typically determined by observing the use of the system for a period of time); computing first and second statistical measures based on the plurality of parameters (See paragraph [0035]); obtaining current resource utilization corresponding to at least a subset of the plurality of parameters (See paragraph [0048]); determining a first condition in which values of the current resource utilization exceed a first threshold associated with the first statistical measure (See paragraph [0035]); determining a second condition in which values of the data set corresponding to a time period associated with the current resource utilization exceed a second threshold associated with the second statistical measure (See paragraph [0022 and 0033]); triggering an anomaly detection operation in response to determining the first and second conditions (See paragraph [0022 and 0033]); and in response to the anomaly detection operation being triggered, changing resources allocated to the given server (See paragraph [0041], The system sets the trigger to a value which has a slightly higher probability of occurring than the operator alert).

20. 	As per claim 20, Fresson et al teaches a non-transitory computer readable medium comprising non-transitory computer-readable instructions for performing operations comprising: accessing one or more data objects including a data set that has been collected over a given span of time, the data set representing a plurality of parameters corresponding to resource utilization of a given server (See paragraph [002], These thresholds are typically determined by observing the use of the system for a period of time); computing first and second statistical measures based on the plurality of parameters (See parameters [0048]); obtaining current resource utilization corresponding to at least a subset of the plurality of parameters (See paragraph [0048]); determining a first condition in which values of the current resource utilization exceed a first threshold associated with the first statistical measure (See paragraph [0035]); determining a second condition in which values of the data set corresponding to a time period associated with the current resource utilization exceed a second threshold associated with the second statistical measure (See paragraph [0022 and 0033]); triggering an anomaly detection operation in response to determining the first and second conditions (See paragraph [0022 and 0033]); and in response to the anomaly detection operation being triggered, changing resources allocated to the given server (See paragraph [0041], The system sets the trigger to a value which has a slightly higher probability of occurring than the operator alert).

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

7.	Claim 2 rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2011/0276840 to Fresson et al in view of U.S. Publication No. 2013/0311614 to Salkintzis.

2. 	As per claim 2, Fresson et al teaches the claimed invention as described above.  However, Fresson fails to teach wherein the plurality of parameters include one or more of TCP Throughput, Packet Loss, and Round Trip Times.
	Salkintzis teaches wherein the plurality of parameters include one or more of TCP Throughput, Packet Loss, and Round Trip Times (See paragraph [0003]).
	It would have been obvious to one with ordinary skill in the art to incorporate the teaching of Salkintzis in the claimed invention of Fresson et al in order to avoid negative user experience and deliver content in a timely manner.

8.	Claims 3, 5, 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2011/0276840 to Fresson et al in view of Publication No. 2021/0026698 to Lember et al.

a.	As per claim 3, Fresson et al teaches the claimed invention as described above.  However, Fresson et al fails to teach wherein the given span of time corresponds to a 60-day period.
	Lemberg et al teaches Such metrics may be collected at regular intervals (e.g., each second, each minute, each hour, each day, etc.) and may be aggregated as a time series (i.e., a series of data points indexed in time order). The monitor may collect multiple days or weeks of worth data to obtain the historical behavior of the metric (See paragraph [0042]).
	It would have been obvious to one with ordinary skill in the art to incorporate the teaching of Lemberg et al in the claimed invention of Fresson et al in order to provide dynamic thresholds that can track detected seasonality of the compute metrics (See paragraph [0005]).

b.	As per claim 5, Fresson et al teaches the claimed invention as described above.  However, Fresson fails to teach wherein the one or more quantiles comprise a 5th percentile measure, 90th percentile measure, a 95th percentile measure, and a 98th percentile measure.
	Lemberg et al teaches wherein the one or more wherein the one or more quantiles comprise a 5th percentile measure, 90th percentile measure, a 95th percentile measure, and a 98th percentile measure (See paragraph [0082]).
	It would have been obvious to one with ordinary skill in the art to incorporate the teaching of Lemberg et al in the claimed invention of Fresson et al in order to provide dynamic thresholds that can track detected seasonality of the compute metrics (See paragraph [0005]).

c. 	As per claim 13, Fresson et al teaches wherein changing resources allocated to the given server includes increasing one or more of bandwidth resources and processing resources.
	Lemberg et al teaches wherein changing resources allocated to the given server includes increasing one or more of bandwidth resources and processing resources (See paragraph [0095 and 0123]).
	It would have been obvious to one with ordinary skill in the art to incorporate the teaching of Lemberg et al in the claimed invention of Fresson et al in order to provide dynamic thresholds that can track detected seasonality of the compute metrics (See paragraph [0005]).

d. 	As per claim 14, Fresson et al teaches the claimed invention as described above. However, Fresson fails to teach wherein triggering an anomaly detection operation in response to determining the first and second conditions further comprises: predicting, based on determining the first and second conditions, the current resources allocated to the given server will result in a future plurality of parameters corresponding to resource utilization of the given server that exceed a forecasted threshold.
	Lemberg et al teaches wherein triggering an anomaly detection operation in response to determining the first and second conditions further comprises: predicting, based on determining the first and second conditions, the current resources allocated to the given server will result in a future plurality of parameters corresponding to resource utilization of the given server that exceed a forecasted threshold (See paragraph [0124, 0136, 0172]).
	It would have been obvious to one with ordinary skill in the art to incorporate the teaching of Lemberg et al in the claimed invention of Fresson et al in order to provide dynamic thresholds that can track detected seasonality of the compute metrics (See paragraph [0005]).

e. 	As per claim 15, Fresson et al teaches the claimed invention as described above. However, Fresson fails to teach wherein triggering an anomaly detection operation in response to determining the first and second conditions further comprises: generating, based on determining the first and second conditions, a recommended set of changes to the current resources allocated to the given server.
	Lemberg et al teaches wherein triggering an anomaly detection operation in response to determining the first and second conditions further comprises: generating, based on determining the first and second conditions, a recommended set of changes to the current resources allocated to the given server (See paragraph [0124]).
	It would have been obvious to one with ordinary skill in the art to incorporate the teaching of Lemberg et al in the claimed invention of Fresson et al in order to provide dynamic thresholds that can track detected seasonality of the compute metrics (See paragraph [0005]).

f. 	As per claim 16, Fresson et al teaches the claimed invention as described above. However, Fresson fails to teach triggering the anomaly detection operation in response to determining that the first, second and third sets of values exceed respective 95th percentile values corresponding to the respective first, second and third parameters.
	Lemberg et al teaches triggering the anomaly detection operation in response to determining that the first, second and third sets of values exceed respective 95th percentile values corresponding to the respective first, second and third parameters (See paragraph [0082]).
	It would have been obvious to one with ordinary skill in the art to incorporate the teaching of Lemberg et al in the claimed invention of Fresson et al in order to provide dynamic thresholds that can track detected seasonality of the compute metrics (See paragraph [0005]).


g. 	As per claim 17, Fresson et al teaches the claimed invention as described above.  However, Fresson fails to teach further comprising triggering the anomaly detection operation in response to determining that the first, second and third sets of values fall below respective 5th percentile values corresponding to the respective first, second and third parameters.
	Lemberg et al teaches triggering the anomaly detection operation in response to determining that the first, second and third sets of values fall below respective 5th percentile values corresponding to the respective first, second and third parameters (See paragraph [0036, 0042 and 0082]).
	It would have been obvious to one with ordinary skill in the art to incorporate the teaching of Lemberg et al in the claimed invention of Fresson et al in order to provide dynamic thresholds that can track detected seasonality of the compute metrics (See paragraph [0005]).

Allowable Subject Matter
8.	Claims 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	U.S. Publication No. 2011/0060822 to Fan et al teaches apparatus and method for managing communication.
	U.S. Publication No. 2013/02756595 to Hansen teaches network element failure detection.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DJENANE BAYARD whose telephone number is (571)272-3878. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on (571)272-3964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DJENANE M BAYARD/Primary Examiner, Art Unit 2444